Citation Nr: 0941313	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  05-31 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an extension beyond December 31, 2003, 
under 38 C.F.R. § 4.30, of the temporary total rating based 
on convalescence following the November 13, 2003 surgery for 
the Veteran's service-connected left chondromalacia patella.

2.  Entitlement to an increased rating in excess of 10 
percent disabling for service-connected left chondromalacia 
patella.  

3.  Entitlement to an increased rating in excess of 10 
percent disabling for service-connected right chondromalacia 
patella, to include entitlement to a temporary total rating 
based on convalescence for the Veteran's service-connected 
right chondromalacia patella under 38 C.F.R. § 4.30.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to 
January 1985, during the Vietnam Era and peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA), Montgomery, Alabama, Regional Office 
(RO), which denied entitlement to an increased rating in 
excess of 10 percent for service-connected right 
chondromalacia patella; granted entitlement to a temporary 
total rating because of treatment for the Veteran's service-
connected left chondromalacia patella, effective November 13, 
2003, to December 31, 2003; and assigned a 10 percent rating 
for such disability, effective January 1, 2004.  The Veteran 
disagreed with such decision and subsequently perfected an 
appeal.   

In the Veteran's Substantive Appeal ("Appeal to the Board," 
VA Form 9), received September 2005, the Veteran requested an 
examination for a right hand disability.  The Veteran is not 
service-connected for a right hand disability, and such claim 
has not been adjudicated previously.  This statement is 
construed as a service connection claim for a right hand 
disability.  As such, this issue is referred back to the RO 
for appropriate action.  

The issue of entitlement to an increased rating in excess of 
10 percent disabling for service-connected right 
chondromalacia patella, to include entitlement to a temporary 
total rating based on convalescence for the Veteran's 
service-connected right chondromalacia patella under 
38 C.F.R. § 4.30 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Although the Veteran claims that he suffered continued 
pain due to his service-connected left knee disability beyond 
December 31, 2003, the competent medical evidence of record 
reflects that the Veteran did not require convalescence 
beyond December 31, 2003, following his November 13, 2003, 
left knee surgery. 

2.  The Veteran's service-connected left knee disability is 
manifested by x-ray evidence of osteoarthritis, with 
extension to 0 degrees, and flexion to 115 degrees.  

3.  The Veteran has not submitted evidence tending to show 
that his service-connected left knee disability requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.  


CONCLUSIONS OF LAW

1.  The criteria for extension beyond December 31, 2003, of a 
temporary total rating assigned following the November 13, 
2003 surgical treatment of service-connected left 
chondromalacia patella disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.30 (2009).

2.  The criteria for a disability evaluation in excess of 10 
percent for left knee chondromalacia patella are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

The VCAA duty to notify pertinent to the Veteran's claims was 
satisfied by a March 2004 letter.  This letter fully 
addressed all three notice elements; informed the Veteran of 
what evidence was required to substantiate his claims; and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  An October 2007 attachment to the notice letter 
also informed the Veteran of the evidence and information 
necessary to establish a disability rating and an effective 
date in accordance with Dingess/Hartman, 19 Vet. App. 473.  
	
While the October 2007 attachment to the notice letter was 
issued after the initial May 2004 rating decision, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that VA could cure such a timing problem by 
readjudicating the Veteran's claim following a compliant VCAA 
notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 
1333-34 (Fed. Cir. 2006).  The Court clarified that the 
issuance of a statement of the case could constitute a 
readjudication of the Veteran's claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  In the instant case, 
subsequent to the VCAA letters, the RO readjudicated the 
claims by way of an August 2005 Statement of the Case (SOC) 
and June 2009 Supplemental Statement of the Case (SSOC), at 
which time the Veteran was given an additional 60 days to 
respond.  Therefore, any defect with respect to the timing of 
the VCAA notice has been cured.

Further, The Federal Circuit has held that VA's duty to 
notify, codified at 38 U.S.C.A. § 5103(a), does not require 
it to provide notice of alternative diagnostic codes, or to 
solicit evidence of the impact of the Veteran's claimed 
disability on his daily life.  Vazquez-Flores v. Shinseki, 
No. 08-7150 (Fed. Cir. Sep. 4, 2009).

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains service treatment records (STRs), VA medical 
records, private medical records, and statements of the 
Veteran and his representative.  The Veteran was provided and 
underwent VA examinations regarding his bilateral knee 
disabilities in March 2004 and May 2009.  Significantly, the 
record does not otherwise indicate any additional obtainable 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Extension of the Temporary Total Disability 
Rating Claim

The Veteran seeks an extension beyond December 31, 2003, of 
his temporary total disability rating due to convalescence 
because he is suffered pain which continued after from his 
November 13, 2003, left knee surgery.  See January 2005 
"Statement in Support of Claim," VA Form 21-4138; September 
2005 "Appeal to the Board," VA Form 9 (Substantive Appeal).  

Regulations provide that a total disability rating (100 
percent) will be assigned for convalescence without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge (regular 
discharge or release to non-bed care) or outpatient release 
that entitlement is warranted, effective from the date of 
hospital admission or outpatient treatment and continuing for 
a period of one, two or three months from the first day of 
the month following such hospital discharge or outpatient 
release.  38 C.F.R. § 4.30 (2009).  In order to attain the 
temporary total disability rating, the veteran must 
demonstrate that his service-connected disability resulted 
in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals, such as incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic immobilization of 
one major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

A total rating under 38 C.F.R. § 4.30 will require full 
justification on the rating sheet and may be extended as 
follows:  (1) Extensions of one, two, or three months beyond 
the initial three months may be made under 38 C.F.R. 
§ 4.30(a).  (2) Extensions of one or more months up to six 
months beyond the initial six month period may be made under 
38 C.F.R. § 4.30(a)(2) or 38 C.F.R. § 4.30(a)(3) upon 
approval of the Adjudication Officer.  38 C.F.R. § 4.30(b).

The veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provision of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 
291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has defined convalescence as "the stage of 
recovery following an attack of disease, a surgical 
operation, or an injury."  Felden, 11 Vet. App. at 430 
(citing Dorland's Illustrated Medical Dictionary).  The Court 
also defined recovery as "the act of regaining or returning 
toward a normal or healthy state."  Id. (citing Webster's 
Medical Desk Dictionary 606 (1986)).  Furthermore, the Court 
has noted that the term "convalescence" does not necessarily 
entail in-home recovery.  Id.

In this case, by way of history, in a July 1985 rating 
decision, the RO granted service connection for left 
chondromalacia patella disability, and assigned a 10 percent 
rating, effective February 1, 1985.  In a May 2004 rating 
decision, the RO granted a temporary total disability rating 
based on convalescence for the left knee chondromalacia 
patella disability, effective November 13, 2003, to December 
31, 2003, under 38 C.F.R. § 4.30, and continued the Veteran's 
rating for his left knee chondromalacia patella disability to 
10 percent beginning January 1, 2004.  In a January 2005 
"Statement in Support of Claim" (VA Form 21-4138), the 
Veteran disagreed with the May 2004 rating decision, and 
requested an extension of his temporary total disability 
rating and an increased rating for his service-connected left 
knee chondromalacia patella disability.  In an August 2005 
Statement of the Case (SOC) and June 2009 Supplemental 
Statement of the Case (SSOC), the RO continued the Veteran's 
temporary total disability rating based on convalescence from 
November 13, 2003, to December 31, 2003; and continued the 10 
percent disability rating for the service-connected left knee 
chondromalacia patella, beginning January 1, 2004.  

Upon review, the Board does not disagree with the RO's award 
of temporary total rating benefits from November 13, 2003, to 
December 31, 2003.  However, there is no evidence which 
authorizes an extension of temporary total rating based on 
surgical convalescence after December 31, 2003.  
	
In this regard, the evidence of record reveals that the 
surgery for which the Veteran received a temporary total 
rating took place on November 13, 2003.  At that time, the 
Veteran received a arthroscopic debridement and partial 
medial meniscectomy of his left knee.  See November 2003 
Operative Report, Dothan Surgery Center.  Records indicate 
that the surgery was uneventful, with no apparent 
complications.  See id.  A November 20, 2003, Private 
Treatment Follow-Up Report from Dr. J.P.D. noted that the 
Veteran's sutures were removed and the wound was fine.  In a 
December 9, 2003, Private Treatment Follow-Up Report from Dr. 
J.P.D., the physician reported that the Veteran's knee was 
"doing okay," and was still sore but this "is to be 
expected."  The physician also noted some swelling, but 
excellent range of motion.  See December 9, 2003, Private 
Treatment Follow-Up Report from Dr. J.P.D.  In a January 12, 
2004 Private Treatment Follow-Up Report from Dr. J.P.D., the 
physician noted that the knee "is doing very well," and no 
further follow-up was ordered.  The evidence of record 
reveals no further follow-up treatment regarding the 
Veteran's November 2003 left knee surgery. 

In March 2004, the Veteran underwent a compensation and 
pension (C&P) examination at the VA Medical Center (VAMC) in 
Montgomery, Alabama, regarding his service-connected 
bilateral knee disabilities.  The Veteran complained of 
bilateral knee pain.  He reported surgery in November 2003, 
and stated that the pain continued since his surgery.  He 
also reported no surgery on the right knee, and no 
dislocation or subluxation of the knees.  The Veteran 
reported that he is not presently working and has been 
retired since 1985.  He also reported that he cannot "do 
prolonged standing."  The examiner noted that the Veteran 
ambulates with a cane, gait is normal, and there is no 
erythema, inflammation, or tenderness on palpation over the 
knees.  Range of motion of the left knee was flexion to 120 
degrees and extension 0 degrees bilaterally.  Pain was noted 
with movement of the left knee.  The examiner assessed left 
knee with degenerative medial meniscus tear and 
chondromalacia patella status-post arthroscopy with mild 
functional loss of range of motion due to pain, and right 
knee strain with finding of benign small crescent 
calcification with mild functional loss of range of motion 
due to pain.  See March 2004 VA Examination Report.  

Treatment at the VA Outpatient Clinic (OPC) in Dothan, 
Alabama, reveals that the Veteran complained of left knee 
pain, but upon physical examination, no clubbing, cyanosis, 
or edema was noted.  See September 2, 2004, Primary Care 
Follow-Up Note.  There was no further treatment of the left 
knee.   

In May 2009, the Veteran underwent another C&P examination at 
the Montgomery VAMC, regarding his service-connected 
bilateral knee disabilities.  The Veteran complained of 
bilateral knee pain.  The Veteran reported that he is 
retired, and no longer does yard work due to his bilateral 
knee disability.  He also reported that he cannot walk 
"long."  The examiner noted that the Veteran ambulates with 
a cane, and his gait is normal.  Upon physical examination, 
no tenderness on palpation, swelling, or deformity was noted.  
Range of motion of the left knee was flexion to 115 degrees 
and extension 0 degrees.  Pain was noted with movement of the 
left knee on flexion from 115 degrees to 130 degrees.  There 
was no additional limitation of motion on repetitive use.  X-
ray of the bilateral knees revealed osteoarthritis 
bilaterally.  The examiner assessed bilateral osteoarthritis.  
See May 2009 VA Examination Report.  

As noted, extensions of one or more months up to six months 
beyond the initial six month period may be made if the 
Veteran demonstrates surgery with severe postoperative 
residuals, such as incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic immobilization of 
one major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or immobilization by cast, without 
surgery, of one major joint or more; under 38 C.F.R. 
§ 4.30(a)(2) or 38 C.F.R. § 4.30(a)(3) upon approval of the 
Adjudication Officer.  38 C.F.R. § 4.30(b) (2009).

Although the Veteran continued to experience chronic symptoms 
such as pain on motion beyond December 31, 2003, the evidence 
reflects that the surgical procedure did not, past that time 
(1) result in incompletely healed surgical wounds, stumps or 
recent amputations; (2) require therapeutic immobilization of 
one major joint or more; (3) necessitate house confinement; 
or (4) necessitate immobilization by cast beyond the original 
period.  A temporary total rating based on convalescence is 
not appropriate simply on the basis that the underlying 
disability continues to be symptomatic following surgery.  
The appropriate schedular rating is intended to cover this 
situation.  
  
Additionally, as noted, consideration of incapacity to work 
is required under 38 C.F.R. § 4.30.  However, the evidence of 
record does not indicate that the Veteran could not work 
after December 21, 2003, and the Veteran does not make such 
argument.  In fact, he indicated that he has been retired 
since 1985.  See March 2004 VA Examination Report.  In this 
case, it is clear that although the Veteran had some 
functional limitations, the medical evidence as discussed 
above does not support a conclusion that the Veteran required 
convalescence from the service-connected surgical treatment 
of the left knee.  Further, although incapacity to return to 
work may be considered in determining the convalescence 
period, the inability to maintain employment is not a 
criterion which may be used alone to establish entitlement to 
a temporary total rating based on convalescence or extension 
thereof.

As such, the Board finds that the preponderance of the 
evidence of record is against an extension of the Veteran's 
temporary total rating to convalesce from surgery for his 
service connected left knee disability.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).

Merits of the Left Knee Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A 
recent decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding pyramiding do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including flare ups.  38 C.F.R. § 4.14. 
However, those provisions should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45; Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint involved is 
noncompensable, a 10 percent evaluation applies for each 
major joint or group of minor joints affected.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  In the absence of limitation 
of motion, a 10 percent evaluation applies with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints.  Id.  Further, a 20 percent evaluation 
applies with X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  Id.  For the purpose of rating 
disability from arthritis, the knee is a major joint.  
38 C.F.R. § 4.45.  

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation; flexion limited 
to 45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 10 
degrees (10 percent); extension limited to 15 degrees (20 
percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

According to VA standards, normal range of motion of the knee 
is from 0 degrees extension to 140 degrees flexion.  See 
38 C.F.R. § 4.71, Plate II.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40.

Pursuant to Diagnostic Code 5257, other impairment of the 
knee is rated as follows: slight recurrent subluxation or 
lateral instability (10 percent); moderate recurrent 
subluxation or lateral instability (20 percent); and severe 
recurrent subluxation or lateral instability (30 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA's Office of General Counsel (General Counsel) has 
determined that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See VAOPGCPREC 23-97 (1997).  VA General 
Counsel thereafter concluded that a knee disability that is 
rated under Diagnostic Code 5257 warrants a separate rating 
for arthritis based on x-ray findings and limitation of 
motion; the limitation of motion under Diagnostic Codes 5260 
or 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  See VAOPGCPREC 23-97.  A 
separate evaluation for arthritis could also be based on x-
ray findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 9-98 (1998).  

Separate evaluations under Diagnostic Code 5260 (limitation 
of flexion) and Diagnostic Code 5261 (limitation of 
extension) for disability of the same joint may be assigned.  
See VAOPGCPREC 9-2004 (Sept. 17, 2004).

The Veteran asserts that his left knee chondromalacia patella 
disability is more disabling than contemplated by the current 
10 percent rating.

The Veteran's left knee disability is currently rated 10 
percent disabling under DC 5010, Arthritis, due to trauma, 
substantiated by X-ray findings (rate as arthritis, 
degenerative, under DC 5003).  38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5003.  A higher rating is not warranted under DC 
5003.  A 10 percent evaluation is available under such code 
when limitation of motion is demonstrated and is 
noncompensable under Diagnostic Codes 5261 (limitation of 
extension of the leg) and 5262 (limitation of flexion of the 
leg).  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, 
an increased rating to 20 percent only applies with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, and limitation of motion is absent.  Id.  In 
this case, such criteria has not been met.

The evidence of records includes a March 2004 C&P Examination 
Report from the Montgomery VAMC.  The Veteran complained of 
bilateral knee pain.  He reported surgery in November 2003, 
and stated that the pain continued since his surgery.  He 
also reported no surgery on the right knee, and no 
dislocation or subluxation of the knees.  The Veteran 
reported that he is not presently working and has been 
retired since 1985.  He also reported that he cannot "do 
prolonged standing."  The examiner noted that the Veteran 
ambulates with a cane, gait is normal, and there is no 
erythema, inflammation, or tenderness on palpation over the 
knees.  Range of motion of the left knee was flexion to 120 
degrees and extension 0 degrees bilaterally.  Pain was noted 
with movement of the left knee.  The bilateral knee joints 
were noted as stable.  The examiner assessed left knee with 
degenerative medial meniscus tear and chondromalacia patella 
status-post arthroscopy with mild functional loss of range of 
motion due to pain, and right knee strain with finding of 
benign small crescent calcification with mild functional loss 
of range of motion due to pain.  See March 2004 VA 
Examination Report.  

Private treatment records from Southern Bone and Joint 
indicate that the Veteran underwent left knee arthroscopic 
surgery in 2003 and noted a "progressive worsening" of the 
bilateral knees.  See January 2005 Private Treatment Letter 
from Dr. J.P.D.; March 2005 Private Treatment Letter from Dr. 
J.P.D.  No physical examination reports verifying any 
"worsening" of the Veteran's bilateral knee disabilities 
were included.
  
In May 2009, the Veteran underwent another C&P examination at 
the Montgomery VAMC.  The Veteran complained of bilateral 
knee pain.  The Veteran reported that he is retired, and no 
longer does yard work due to his bilateral knee disability.  
He also reported that he cannot walk "long."  The examiner 
noted that the Veteran ambulates with a cane, and his gait is 
normal.  Upon physical examination, no tenderness on 
palpation, swelling, or deformity was noted.  Range of motion 
of the left knee was flexion to 115 degrees and extension 0 
degrees.  Pain was noted with movement of the left knee on 
flexion from 115 degrees to 130 degrees.  There was no 
additional limitation of motion on repetitive use.  The 
examiner noted normal stability of the bilateral knees.  X-
ray of the bilateral knees revealed osteoarthritis 
bilaterally.  The examiner assessed bilateral osteoarthritis.  
See May 2009 VA Examination Report.  

The Board finds that a higher evaluation is not warranted 
under DC 5260 and DC 5261.  In this case, on May 2009 
examination, range of left knee motion was from normal 
extension to 115 degrees flexion with pain on movement from 
115 degrees to 130 degrees of flexion.  See May 2009 VA 
Examination Report.  Further, the range of motion was not 
additionally limited following repetitive use.  Based on 
these medical findings, a higher rating is not warranted 
because extension limited to 10 degrees or greater is not 
demonstrated and flexion limited to 45 degrees or less is not 
demonstrated.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.    

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5256 (ankylosis of the knee), 5257 
(other impairment of knee, recurrent subluxation or lateral 
instability), 5258 (dislocation of semilunar cartilage), 5259 
(symptomatic removal of semilunar cartilage), 5262 
(impairment of the tibia and fibula), and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the Veteran has any of 
these conditions.

In evaluating the Veteran's claim, the Board has also 
considered whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  On March 2004 VA examination, 
the examiner assessed left knee with degenerative medial 
meniscus tear and chondromalacia patella status-post 
arthroscopy with mild functional loss of range of motion due 
to pain. See March 2004 VA Examination Report.  However, it 
is evident from the March 2004 report that the examiner did 
not conduct range of motion on repetitive use testing and 
merely made an estimation of additional limitation of motion.  
On May 2009 VA examination, on the other hand, the Veteran 
exhibited pain on left knee motion.  There was also no 
evidence of swelling, effusion, and atrophy of the left knee.  
Significantly, there was no additional loss in range of 
motion on repetitive motion testing.  See May 2009 VA 
Examination Report.  Consequently, the Board does not find 
symptoms or pathology creating impairment that would warrant 
a higher evaluation for functional impairment due to pain on 
left knee motion.

The preponderance of the evidence is against the Veteran's 
increased rating claim for left knee chondromalacia patella.  
As such, there is not an approximate balance of positive and 
negative evidence regarding the merits of the Veteran's claim 
that would give rise to a reasonable doubt in favor of the 
Veteran; the benefit-of-the-doubt rule is not applicable, and 
the appeals are denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).    

Notwithstanding the above discussion, to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2009).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
Veteran is unable to secure and follow substantially gainful 
employment due to service-connected left knee disability, or 
otherwise renders a schedular rating impractical.  There is 
also no indication that pertinent disability has produced 
marked interference with employment nor does the evidence 
show that the Veteran is frequently hospitalized for this 
disability.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).

In addition, based upon the guidance of the Court in Hart, 
the Board has considered whether a staged rating is 
appropriate.  21 Vet. App. 505.  The Board has not found any 
variation in the Veteran's symptomatology or clinical 
findings that would warrant the assignment of any staged 
ratings in this case. 

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the Board finds that a claim 
for a TDIU is not raised by the record as the evidence of 
record fails to show that the Veteran is unemployable due to 
service-connected disabilities.  Therefore, the Board finds 
that no further consideration of a TDIU is warranted.  


ORDER

Entitlement to an extension beyond December 31, 2003, under 
38 C.F.R. § 4.30, of the temporary total rating based on 
convalescence following the November 13, 2003 surgery for the 
Veteran's service-connected left chondromalacia patella is 
denied.

Entitlement to an increased rating in excess of 10 percent 
disabling for service-connected left chondromalacia patella 
is denied.  



REMAND

The Veteran also asserts that his right knee chondromalacia 
patella disability is more disabling than contemplated by the 
current 10 percent rating.  He also seeks entitlement to a 
temporary total rating based on convalescence for his 
service-connected right chondromalacia patella under 
38 C.F.R. § 4.30 (2009).  Review of the record reflects that 
additional development is necessary prior to analyzing the 
claim on the merits.
  
Review of the evidence of record indicates that the Veteran 
was scheduled to undergo a right total knee arthroplasty on 
September 1, 2009.  See August 2009 Private Treatment Letter 
from Dothan Specialty Clinic (Dr. J.P.D.).  Review of the 
Veteran's claims file is negative for any medical treatment 
records regarding the September 1, 2009, right total knee 
arthroplasty.    

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Consequently, the Veteran's complete private treatment 
records from Dr. J.P.D. at Dothan Specialty Clinic relating 
to his right total knee arthroplasty should be obtained and 
associated with the claims file.  
Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on 
appeal and to afford full procedural due process, the case is 
REMANDED for the following action:

1.  The AMC/RO should obtain the 
Veteran's complete private treatment 
records from Dr. J.P.D. at Dothan 
Specialty Clinic, to include treatment 
records from September 1, 2009, to the 
present, regarding the Veteran's right 
total knee arthroplasty and right knee 
disability, and associate these records 
with the claims file.    

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made.  
The Veteran and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.
 
2.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's increased 
rating claim for service-connected right 
chondromalacia patella, to include 
entitlement to a temporary total rating 
based on convalescence for the Veteran's 
service-connected right chondromalacia 
patella under 38 C.F.R. § 4.30, taking 
into account any newly obtained evidence.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a SSOC and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


